       Case 3:20-cv-30159-MGM Document 13 Filed 12/28/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
____________________________________
MATTHEW CRANE,                       )
Plaintiff                            )
                                     )
v.                                   ) CIVIL ACTION NO. 3: 20cv30159
                                    )
JOSEPH KOZLOWSKI,                   )
ERIC ORTIZ, MICKEY DUMAIS, )
JOSEPH BRUNELLE,                    )
CHICOPEE POLICE                     )
DEPARTMENT and                      )
THE CITY OF CHICOPEE,               )
_______________Defendants            )

     PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS COMPLAINT

      Now comes plaintiff in the above matter and moves this Court to allow him

leave to file an amended complaint. The proposed amended complaint is filed

herewith as an Exhibit to this motion. Plaintiff files herewith a Memorandum in

Support of this motion.

      WHEREFORE, plaintiff respectfully requests the Court to allow his motion

to Amend his complaint, and to file the proposed amended complaint submitted

herewith.

                                            Plaintiff,
                                            by his attorney,


                                                  /s/ Ryan P. McLane, Esq.
                                            Ryan P. McLane (BBO # 697464)
                                            McLane & McLane, LLC
                                            975-A Springfield Street
                                            Feeding Hills, MA 01030
                                            Ph. (413) 789-7771
                                            Fax (413) 789-7731
                                            E-mail: ryan@mclanelaw.com
        Case 3:20-cv-30159-MGM Document 13 Filed 12/28/20 Page 2 of 2




                         CERTIFICATE OF CONSULATION

      Pursuant to L.R. 7.1(a)(2), the undersigned hereby certifies he has conferred

prior to the filing of the within motion, with counsel for the Defendants in a good

faith attempt to resolve or narrow the issue which is the subject of the within

motion by emails with Defendants’ counsel on December 24 and 26, 2020, at which

time counsel indicated the matter could not be agreed-to or resolved.

                                        /s/ Ryan P. McLane
                                        RYAN P. MCLANE




                            CERTIFICATE OF SERVICE

      I certify that a true copy of the within document was filed through the ECF

system and will be sent electronically to the registered participants as identified on

the notice of electronic filing and paper copies will be sent to those indicated as non-

registered participants on December 28, 2020.

                                        /s/ Ryan P. McLane
                                        RYAN P. MCLANE
